Citation Nr: 1241532	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  06-10 807	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida

THE ISSUE

Entitlement to service connection for a skin disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Army from February 1969 to April 1970.  He served in Vietnam from July 1969 to April 1970. 

As pertinent here, in a December 1970 rating decision, the RO denied the Veteran's claim of entitlement to service connection for "jungle rot" of the legs and feet.  He did not appeal that decision, and it became final.  A May 1971 rating decision denied service connection for a fungus condition of the skin.  The Veteran also did not appeal this decision.  A March 1996 RO rating decision reopened the claim of entitlement to service connection for a skin condition of the legs and feet and denied it on the merits.  The Veteran also did not appeal that decision. 

A January 2006 rating decision did not reopen the previously-denied claims of entitlement to service connection for "jungle rot" of the legs and feet and a fungus condition.  The Veteran perfected an appeal as to this issue. 

In May 2007 the Veteran presented sworn testimony during a personal hearing in Washington, D.C. which was held before a Veterans Law Judge who is no longer employed at the Board.  In an August 2011 letter, the Board informed the Veteran that the individual who presided at the May 2007 hearing, who would ordinarily have participated in making the final determination of the claim, was no longer employed by the Board and that the Veteran had the right to a hearing before another Veterans Law Judge.  If he did not respond within thirty days from the date of the letter, the Board would assume that he did not want an additional hearing and proceed accordingly.  See 38 C.F.R. § 20.707.  The Veteran is presumed to have received the August 2011 notice because it was not returned in the mail.  Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994).  Because the Veteran did not respond by within 30 days, he waived the right to an additional hearing.  The case has accordingly been reassigned.  A transcript of that hearing has been associated with the Veteran's VA claims folder.  At that time the Veteran submitted evidence directly to the Board, along with a written waiver of consideration of such evidence by the agency of original jurisdiction.  See 38 C.F.R. § 20.1304



An October 2007 Board decision reopened the Veteran's claim entitlement to service connection for a skin disorder, and remanded the claim for further development and consideration. 


FINDING OF FACT

Resolving doubt in the Veteran's favor, a skin disorder, including skin pruritus and non-specific dermatitis, had its onset in service.


CONCLUSION OF LAW

A skin disorder, including skin pruritus and non-specific dermatitis, was incurred in service.  38 U.S.C.A. §§ 1101, 1110, 1154(b), 5107(a) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2012). 


REASONS AND BASES FOR FINDING AND CONCLUSION

In this decision, the Board grants service connection for a skin disorder.  As this represents a complete grant of the benefit sought on appeal, no discussion of VA's duty to notify and assist is necessary.

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2012).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2012). 

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table).  The second and third elements may be established by showing continuity of symptomatology.  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); see also Davidson, 581 F.3d at 1316; Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). 

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(a) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

The Veteran's service treatment records from February 1969 to April 1970 are negative for any findings, complaints or treatment of a jungle rot.  

In August 1970, the Veteran initially requested service connection for a skin condition, jungle rot, which began in service.  He also believes that his exposure to herbicides in Vietnam caused his current skin condition.  

A November 1970 VA skin examination noted that the Veteran had acne of the face and a few scattered papules.

During a June 1984 VA compensation examination, the Veteran stated that he developed jungle rot in the left ankle and left thigh region in Vietnam which comes and goes.  The diagnosis was history of jungle rot with no evidence at current time.  

VA progress notes dated in September 1997 indicate that the Veteran presented with an annular rash of the of the left breast, left axilla, and left posterior shoulder.  The diagnosis was fungal tinea rash.  A VA dermatology consultation was conducted in January 1998.  Hyperpigmentation of the chest, axilla, and groin was found.  Possible tinea of the groin was also noted.  An August 1998 VA dermatology consultation was also conducted.  Intertrigo of the groin and abdominal folds were noted. 

A VA skin examination was conducted in February 2009.  Skin pruritus and non-specific dermatitis were diagnosed.  The VA examiner opined that "there is no available progress note relating to his skin condition."  The examiner also opined that the Veteran's skin condition was not caused by exposure to herbicides in service.  

The Board recognizes that the February 2009 VA examiner provided a negative opinion regarding the Veteran's claim for service connection.  The Board, however, does not find this opinion persuasive.  The opinion provided by the February 2009 VA examiner is inadequate as the examiner did not comment upon the Veteran's competent and credible reports of continuity of symptomatology of a skin disorder that manifested in service.  See Dalton v. Nicholson, 21 Vet. App. 23 (2007) (holding that an examination was inadequate where the examiner did not comment on the Veteran's report of in-service injury but relied on the service medical records to provide a negative opinion); see also Smith v. Derwinski, 2 Vet. App. 137, 140 (1992) (noting that the purpose of section 1154(b) was "to overcome the adverse effect of a lack of official record of incurrence or aggravation of a disease or injury and treatment thereof" (citing H.R. Rep. No. 1157, 77th Cong., 1st Sess. (1941), reprinted in 1941 U.S.C.C.A.N. 1035)).  In fact, the Veteran initially raised this claim about four months after service and has complained of continuous skin symptomatology since then.  In addition, the February 2009 opinion provided inadequate and unclear rationale for the conclusion reached.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  Therefore, the examiner's opinion is not persuasive and does not preclude a grant of service connection in this case.

The Veteran is competent to testify as to both the incurrence and continuity of skin symptomatology and the lack of corroboration does not, by itself render lay evidence incredible.  See e.g., Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The Board finds the Veteran's account of having skin problems since service both competent and credible.  He is currently diagnosed with skin pruritus and non-specific dermatitis.  Thus, service connection is warranted on a direct basis.  As such, there is no need to consider presumptive service connection due to herbicide exposure.  

Thus, the evidence demonstrates that the Veteran's skin disorder began in service,  and he had continuity of symptoms after discharge.  Resolving reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of service 

connection for a skin disorder, including skin pruritus and non-specific dermatitis.  See 38 U.S.C.A. §§ 1154(a), 5107(b). 


ORDER

Service connection for a skin disorder, including skin pruritus and non-specific dermatitis, is granted. 


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


